             Case 6:18-bk-04275-KSJ      Doc 45    Filed 12/28/18   Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
In re:

CHRISTOPHER DAVID STANLEY                               CASE NO. 18-bk-04275-KSJ
FARABEE LYN STANLEY                                     CHAPTER 7
                  Debtors.
_______________________________/

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING UNLESS
A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY-ONE (21) DAYS
FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF SERVICE, PLUS AN
ADDITIONAL THREE DAYS FOR SERVICE IF ANY PARTY WAS SERVED BY U.S.
MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE A
RESPONSE WITH THE CLERK OF THE COURT AT THE GEORGE C. YOUNG
FEDERAL COURTHOUSE 400 WEST WASHINGTON STREET, SUITE 5100,
ORLANDO, FL 32801 AND SERVE A COPY ON THE MOVANT’S ATTORNEY, GAVIN
STEWART, P.O. BOX 5703, CLEARWATER, FL 33758, AND ANY OTHER
APPROPRIATE PERSONS WITHIN THE TIME ALLOWED. IF YOU FILE AND SERVE
A RESPONSE WITHIN THE TIME PERMITTED, THE COURT WILL EITHER
SCHEDULE AND NOTIFY YOU OF A HEARING, OR CONSIDER THE RESPONSE
AND GRANT OR DENY THE RELIEF REQUESTED WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER NOTICE
OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

         Specialized Loan Servicing LLC as servicing agent for Deutsche Bank National Trust

Company, as Trustee for FFMLT Trust 2005-FF2, Mortgage Pass-Through Certificates, Series

2005-FF2 (“Movant”) moves the Court, pursuant to 11 U.S.C. §362(d), for relief from the

automatic stay and states:
            Case 6:18-bk-04275-KSJ         Doc 45     Filed 12/28/18    Page 2 of 4



       1.      On November 1, 2004, Willard O. Stanley, executed and delivered a promissory

note in favor of in favor of First Franklin Financial Corp., subsidiary of National City Bank of

Indiana. On the same date Willard O. Stanley and Kathleen Stanley executed a mortgage securing

the promissory note.

       2.      Debtor, Christopher David Stanley, by virtue of Willard O. Stanley’s Last Will and

Testament, is the current owner of the Property.

       3.      Specialized Loan Servicing LLC services the loan on the Property referenced in

this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant’s successor or assignee.

Movant, directly or through an agent, has possession of the promissory note and has the ability to

enforce and foreclose its lien. The note has been duly endorsed and Movant is the assignee of the

mortgage. A copy of the promissory note, mortgage, assignment of mortgage and probate

documents is attached hereto as Composite Exhibit “A.”

       4.      The mortgage is secured by the following real property located in Lake County,

Florida:




AKA 42525 West Altoona Road, Altoona, Florida 32702 (“Property”)

       5.      The loan in default. Pursuant to Local Rule 4001-1(c)(1)(C), the following is the

default information on the loan as of December 14, 2018, the total debt owed was $147,825.17

and the loan is due for the September 1, 2012 payment and all subsequent payments.
             Case 6:18-bk-04275-KSJ         Doc 45       Filed 12/28/18   Page 3 of 4



       6.      According to the Debtors’ schedules the value of the Property is $109,223.00.

       7.      According to the Statement of Intention, Debtors intend to surrender the collateral.

       8.      It would be inequitable to allow the Debtors to retain the Property, as there is no

equity above the total indebtedness.

       9.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.

       10.     If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.      terminating the automatic stay;

               b.      permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Property described herein; and

               c.      granting such other relief that the Court may deem just and proper.

                                                 /s/ Gavin N. Stewart
                                                 Gavin N. Stewart, Esquire
                                                 Florida Bar Number 52899
                                                 P.O. Box 5703
                                                 Clearwater, FL 33765
                                                 P: (727) 565-2653
                                                 F: (727) 213-9022
                                                 E:bk@stewartlegalgroup.com
                                                 Counsel for Movant

                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 28th day of December, 2018.

                                                 /s/ Gavin N. Stewart
                                                 Gavin N. Stewart, Esquire
                                                 Florida Bar Number 52899
           Case 6:18-bk-04275-KSJ      Doc 45   Filed 12/28/18   Page 4 of 4



VIA FIRST CLASS MAIL
Christopher David Stanley
Farabee Lyn Stanley
42525 W Altoona Road
Altoona, FL 32702

VIA CM/ECF NOTICE
Wayne B Spivak
Attorneys Justin Clark & Associates PLLC
500 Winderley Place, Unit 100
Maitland, FL 32751

Lori Patton
Law Office of Lori Patton, PA
PO Box 520547
Longwood, FL 32752
